IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0127
                               Filed October 6, 2021


ROBERT EDWARD SINN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Henry County, John M. Wright,

Judge.



      The defendant appeals from the denial of postconviction relief following his

conviction for sexual abuse in the third degree. AFFIRMED.



      Thomas Hurd of the Law Office of Thomas Hurd, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


GREER, Judge.

      Robert Sinn was convicted of sexual abuse in the third degree in November

2016. Postconviction relief was denied in 2020. He appeals from this denial,

claiming that his trial counsel provided ineffective assistance by not suppressing

evidence that he asserts should have been kept out because Miranda warnings

were not given. He further argues he was prejudiced by the decision to not move

for suppression. We review ineffective-assistance-of-counsel claims de novo.

State v. Harris, 891 N.W.2d 182, 185 (Iowa 2017).

I. Background Facts and Prior Proceedings.

      This court previously found the facts of this case as follows:

              In August 2016, Sinn was temporarily staying with C.W., his
      former partner and mother of his seventeen-year-old daughter S.S.
      During his stay with C.W., Sinn repeatedly propositioned C.W. for
      fellatio and sexual intercourse. On one occasion, he exposed his
      penis to her and asked her to perform oral sex. She declined his
      repeated advances. On the night of August 4, C.W. testified she
      drove Sinn to the bar for drinks because Sinn was not licensed to
      drive. While out with Sinn, C.W. consumed four drinks. C.W.
      testified she had no recollection of any events after consuming her
      last drink until she awoke and found herself lying on her stomach in
      a ditch. She testified her head was inside a metal pipe, it was raining,
      she was cold, and she felt pain in her eye and vagina. She was
      naked from the waist down—wearing only a shirt but no underwear,
      shorts, or shoes. C.W. clawed her way up the muddy ditch, walked
      to a nearby home, and banged on the door. The homeowner
      answered the door. The homeowner testified C.W. was hysterical
      and covered in mud. He called the police. Then he took C.W. into
      the bathroom and placed her in the shower because she was so
      caked in mud she was having trouble seeing.
              C.W. was taken to the Henry County Health Center. She was
      treated and released, but she came back later in the day because
      she was having anxiety and suffering pain in her ribs. The examining
      physician testified C.W. had suffered trauma to her face and head.
      Her eye was bruised and almost swollen shut. C.W. had scratches
      and abrasions on her lower extremities. C.W. reported pain in her
      vaginal area. The physician noted an area of abrasion on the vaginal
      introitus that appeared to be recent. The physician completed a rape
                                     3


kit. There was no semen detected. The doctor believed C.W. had
been assaulted with possible penetration of the vagina. Bloodwork
tested positive for the presence of alcohol and marijuana but no other
substances.
        S.S., Sinn and C.W.’s daughter, was living with Teresa
Roberts, C.W.’s neighbor. S.S. testified when she got home from
work, Sinn was at Roberts’ house. He was nervous and soaking wet.
He told S.S. four different versions of the events of the evening, but
all of the versions ended with C.W. being left in the ditch because,
according to Sinn, C.W. got out of the car and refused to get back in.
Nonetheless, S.S. did not go search for C.W., concluding her mother
would call if she needed help. S.S. testified Sinn later asked her “if
Mom had a black eye,” which caused S.S. to grow concerned. S.S.
testified she saw Sinn with a little blue pill earlier in the day. He called
the pill “his happy pill.”
        Roberts testified Sinn woke her up that evening around 11
p.m. He was wet and pacing. He told her he was with C.W. and
C.W. had gotten out of the car to vomit. Sinn told Roberts C.W.
would not get back in the car so he left C.W. in a ditch. He told
Roberts C.W. did not have her phone because it was in his car. He
also told Roberts he saw C.W. “being handsy” with a man at the bar
earlier in the evening and appeared upset by this. Roberts gathered
up a friend of her son and went to go look for C.W. They looked for
approximately one hour, but they did not find her.
        New London Assistant Chief of Police Brandon Fowler spoke
with Sinn on the night in question. Officer Fowler initially went to
C.W.’s residence to conduct a welfare check on C.W.’s ten-year-old
son, who was at home alone. After speaking to C.W.’s son, Fowler
went to Roberts’ house to ask her some questions. Fowler learned
Sinn was at Roberts’ house, and he asked for Sinn to come outside
and speak with him. Sinn did, and Fowler asked him where he had
been and with whom. Fowler testified Sinn kept asking over and over
again if C.W. was all right and repeating “he hoped he wasn’t in any
trouble for this.” Sinn told Fowler C.W. had gotten drunk and
performed oral sex on him while Sinn drove around. Sinn told Officer
Fowler C.W. exited the car after the two fought and fell down “like
three different times.” Fowler testified Sinn told him he tried helping
C.W. into the car but could not so he left her there to try and get help.
At this time, Fowler had not yet told Sinn C.W. was found and at the
health center.
        Henry County Deputy Sheriff Jesse Bell also interviewed Sinn
on the night in question. Deputy Bell had been at the health center
with C.W., but he left when he learned Fowler had located Sinn at
Roberts’ house. Sinn initially told Deputy Bell C.W. left the bar with
another man. Sinn told the deputy he got a ride home with a cousin.
Deputy Bell told Sinn he believed C.W.’s phone was in Sinn’s car,
and Bell asked if they could retrieve it. Sinn consented. The deputy
                                         4


       observed a brown sandal on the passenger floorboard. Sinn located
       the matching sandal and C.W.’s phone in the backseat and gave
       them to Deputy Bell. The phone had mud stuck to it. The deputy
       walked around the vehicle and shined his flashlight through the
       window. He observed jean shorts on the driver’s side in the
       backseat. Sinn consented to the deputy taking the shorts out of the
       vehicle. The shorts were wet and muddy. Sinn told Deputy Bell the
       shorts belonged to him and the shorts were wet and muddy because
       Sinn had fallen down while wearing them. The shorts were women’s
       shorts, and the deputy concluded the car was part of the crime scene
       and secured the vehicle to be searched pursuant to a warrant. Upon
       searching the vehicle later, the authorities found a pair of women’s
       underwear in the backseat. C.W.’s driver’s license was in the pocket
       of the denim shorts. C.W. later identified the underwear, shorts, and
       sandals as the clothing she wore that night. Deputy Bell observed
       Sinn had white gravel and dirt caked onto his jeans.
              After Deputy Bell told Sinn he did not believe his story, Sinn’s
       version of events changed. Sinn stated he and C.W. left the bar
       together and drove around while C.W. performed oral sex on him.
       Sinn said the two tried to have sex but were too drunk. At some
       point, according to Sinn, C.W. exited the vehicle because they were
       arguing or because she needed to vomit. She refused to get back
       into the vehicle. Sinn told police he left C.W. there and went to get
       help. He said he did not call anyone for help because “he doesn’t
       use his phone.” He was adamant he and C.W. did not have sexual
       intercourse. Sinn also said he lied initially because he was afraid he
       would be in trouble for leaving C.W. on the side of the road.

State v. Sinn, No. 17-0549, 2018 WL 2084844, at *1–2 (Iowa Ct. App. May 2,

2018). During the course of the initial conversation with Sinn, Deputy Bell was

also speaking with others that were at the house. Sinn was free to wander around

the premises as he chose and did so, going to get a blanket and speaking with

other individuals.

       After a while, Deputy Bell left Roberts’s home and continued his

investigation. He asked Sinn if “he minded hanging out” with Officer Fowler a while

longer, which Sinn agreed to do. Sinn was told he could sit or sleep or proceed as

he chose. When Deputy Bell returned, Sinn was sleeping again. He asked Sinn

to wake up and come speak with him in the yard. Then, he and Sinn talked through
                                          5


the course of events from the evening one more time. At this point, Deputy Bell

informed Sinn that he believed he was guilty and summarized what he had learned

to arrive at that conclusion. Sinn denied his guilt. The conversation ended when

Sinn was arrested.

         Sinn was charged with sexual abuse in the second degree,1 and a jury found

him guilty of sexual abuse in the third degree as a lesser-included offense. Sinn

was determined to be a habitual offender.

         Sinn appealed the conviction, which was affirmed by a panel of this court in

May of 2018. But undeterred, Sinn then turned to postconviction relief. He claimed

that his counsel should have moved to suppress any evidence from his

conversations with law enforcement and evidence found in his vehicle after a

warrantless search. Noting other substantial evidence of his guilt, the district court

determined that the decision not to suppress evidence did not prejudice Sinn’s

case.

II. Analysis

         Pointing to trial counsel and appellate counsel, Sinn speculates that all of

his statements to law enforcement and the evidence obtained from the vehicle he

was driving would have been suppressed if each had done their job. Ineffective-

assistance-of-counsel claims require the applicant to prove both (1) counsel did

not perform an essential duty, and (2) the failure caused prejudice. Ennenga v.

State, 812 N.W.2d 696, 701 (Iowa 2012). The claim will fail if the applicant is




1   Sinn was also charged with theft, but this charge was dropped.
                                         6

unable to prove either element by a preponderance of the evidence. State v. Gant,

597 N.W.2d 501, 504 (Iowa 1999).

       Sinn argues that his counsel’s failure to move for suppression based on

Miranda breached an essential duty and the evidence’s admission at trial created

prejudice. The Fifth Amendment of the United States Constitution, extended to the

states with the Fourteenth Amendment, guarantees a privilege against self-

incrimination. State v. Harris, 741 N.W.2d 1, 5 (Iowa 2007). In Miranda v. Arizona,

the Supreme Court stated that this privilege is threatened when someone is taken

into custodial interrogation—thus, the ubiquitous Miranda rights became the talk

of case law and crime shows alike. 384 U.S. 436, 444 (1966).

       However, what is not developed on television is when an individual is

entitled to their Miranda rights.   For Miranda warnings to be necessary, the

individual must be subject to both custody and interrogation. State v. Schlitter, 881

N.W.2d 380, 395 (Iowa 2016); State v. Countryman, 572 N.W.2d 553, 557 (Iowa

1997). Sinn frames the “fighting issue [as] whether [he] was subject to custody.”

Sinn and the State dispute if Sinn was in custody when officers spoke to him at

C.W.’s home without advising him of his Miranda rights. If he was, the evidence

should have been suppressed by a motion his counsel did not make. See, e.g.,

State v. Miranda, 672 N.W.2d 753, 761 (Iowa 2003).

       Sinn spoke to two separate officers, Officer Fowler and Deputy Bell, at

C.W.’s home. While there were three separate conversations, Sinn asserts that

the overall interaction violated Miranda because he was in custody. Custody is

determined by an objective test, examining all of the circumstances of the

interrogation to find if there is a formal arrest or a restraint on the freedom of
                                         7

movement akin to a formal arrest.         Countryman, 572 N.W.2d at 557–58.

Specifically, courts evaluate four factors: “(1) the language used to summon the

individual; (2) the purpose, place, and manner of interrogation; (3) the extent to

which the defendant is confronted with evidence of her guilt; and (4) whether the

defendant is free to leave the place of questioning.” Id. at 558. We take each

conversation in turn.

       A. Officer Fowler.

       The four factors do not reflect that Sinn was in custody while he was

speaking with Officer Fowler. Officer Fowler originally asked Roberts to wake Sinn

up and request that he come outside. Sinn came out of his own accord. The

purpose of the original conversation was to keep an eye on Sinn while Deputy Bell

made his way to the home. Then, Sinn was asked if he would be willing to speak

to another officer, and he agreed. The questioning did not occur at an official

location, but in the lawn between Roberts’s and C.W.’s residence where Sinn was

temporarily staying.2 The first conversation with Fowler, which lasted twenty-five

minutes at most, was made up of only preliminary questions about where Sinn had

been the night before and with whom. Fowler did not confront Sinn with any

implication of his guilt—in fact, Fowler did not even tell Sinn that C.W. had been

found or that she was in the hospital. Other than asking if Sinn could speak to

another officer, Sinn was free to leave at any time even if Fowler did not explicitly

tell him so.


2 “[T]he general rule is that in-home interrogations are not custodial for purposes
of Miranda.” State v. Evans, 495 N.W.2d 760, 762 (Iowa 1993). However, if the
“usual comforts of home [are] taken away,” a suspect can be in custody in their
own home. Miranda, 672 N.W.2d at 760.
                                         8


       Sinn argues that his liberty was so restrained that he felt the need to ask

Officer Fowler if he could smoke a cigarette. He also attests that he felt like he

was in trouble, and it is undisputed that he made statements to that effect.

However, we evaluate custody through an objective standard, not based on Sinn’s

subjective experience. Countryman, 572 N.W.2d at 557.

       During the first conversation with Officer Fowler, Sinn was not in custody.

       B. Deputy Bell’s first conversation.

       Sinn was not in custody during his first conversation with Deputy Bell. Sinn

was already outside and had agreed to talk to Deputy Bell by the time he arrived.

Deputy Bell intended to speak with Sinn as a person of interest; still, he was there

to collect information and retrieve C.W.’s cell phone. The conversation continued

as they moved between Roberts’s porch and the car in C.W.’s yard, which was out

in the open and near where Sinn was temporarily staying. Sinn had agreed to go

to the car, and even agreed to let Deputy Bell look inside of it and retrieve C.W.’s

cell phone. Yet, Deputy Bell told Sinn he thought he was not telling the truth when

Sinn said he and C.W. had left the bar separately, implying that the deputy believed

Sinn might be guilty or at least knew more than he was letting on. However, Deputy

Bell did not push Sinn with any evidence to that effect. After Sinn and the deputy

had already looked in the car, and Deputy Bell once again told Sinn he did not

believe he was being entirely truthful, Bell told Sinn that other witnesses mentioned

Sinn was upset with C.W. This is the first time Deputy Bell confronted Sinn with

evidence he had gleaned from his investigation. Still, Sinn was free to leave—in

fact, he began speaking with others on the premises. While Sinn did ask Deputy

Bell’s permission to do things like get a blanket from the house or sit on the porch,
                                         9


at no time had Deputy Bell required that Sinn seek permission. Likewise, Deputy

Bell never prevented Sinn from doing anything Sinn asked to do.

       Because at least three of the four factors point to the conversation not

amounting to custodial interrogation, a request for suppression based on Miranda

would have been unsuccessful for suppressing evidence found in Sinn’s car or his

statements.3

       C. Deputy Bell’s second conversation.

       Deputy Bell left the area of C.W. and Roberts’s yard at one point to gather

other evidence and then twenty minutes later returned to find Sinn asleep. This

third conversation did not amount to an interrogation or custody.

       Once Sinn was awoken, Deputy Bell suggested they speak in the yard

rather than summon Sinn to an official location or force him to move. The yard

was still familiar ground for Sinn. Sinn was not restrained, stopped from leaving,

nor told he could not leave. However, there was a shift in the conversation—

Deputy Bell laid out the evidence against Sinn in no uncertain terms and painted

a picture of how he believed the night transpired, fully confronting Sinn with Deputy

Bell’s belief that Sinn was guilty. In the most generous reading, this is when

custody might have begun. But, no additional evidence was garnered from this

portion of the conversation—the officers already had the clothing and shoes from

the car and Sinn’s statement of the facts.




3We are not convinced, even had a Miranda challenge been successful, that the
evidence from the car would have been suppressed. Regardless, because
suppression was unwarranted, we do not address the issue here.
                                          10


       As three out of four factors point to this conversation not constituting

custody, Sinn was not entitled to Miranda warnings.

       All three conversations with law enforcement, then, were not held while Sinn

was in custody—thus, Miranda warnings were not required. Counsel did not

breach an essential duty by failing to raise a meritless motion. State v. Rice, 543

N.W.2d 884, 888 (Iowa 1996) (“Because any motion to exclude . . . would have

been meritless, defense counsel had no duty to make such a motion.”).

IV. Conclusion.

       Because Sinn did not carry his burden to show his counsel breached an

essential duty, his claim of ineffective assistance fails and the trial court correctly

dismissed his claim for PCR.

       AFFIRMED.

       Schumacher, J., concurs; Vaitheswaran, P.J., concurs specially.
                                        11




VAITHESWARAN, Presiding Judge (concurring specially).

       I specially concur. Assistant Police Chief Fowler testified that Deputy Bell

told him Sinn “was a suspect of his.” He also stated Bell told him “to stay with

[Sinn] until he got there.” Fowler’s testimony supports a determination that Sinn

was in custody. But even if counsel had a duty to file a suppression motion, I would

find an absence of Strickland prejudice. See State v. Madsen, 813 N.W.2d 714,

727 (Iowa 2012).        Accordingly, I too would affirm the denial of Sinn’s

postconviction-relief application.